Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request filed on 12/31/2021 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.


Claims 1-2, 4-9, and 11-19 are allowable.

The following is an examiner’s statement of reasons for allowance: the recitation of a control system for a motorized closure element arrangement of a motor vehicle and a method of actuating a motorized closure element arrangement of a motor vehicle having a portable haptic transducer as a cell phone and a trigger state of the control arrangement with the portable haptic transducer outputs a haptic information associated with the trigger state and the portable haptic transducer outputs different haptic information depending on the predetermined trigger state is seen as an unobvious improvement over the art of record as well as the applicant’s arguments dated 12/31/2021 that argues the amendment to the claims dated 12/31/2021 reads over the art of record.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/JERRY E REDMAN/Primary Examiner, Art Unit 3634